Citation Nr: 1437385	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-23 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to educational assistance benefits at an increased rate under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill), for the period from December 20, 2010, to January 23, 2011.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from March 2005 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) determination that an increase ("kicker") in the monthly rate of educational assistance was not payable to the Veteran during the interval period between his fall 2010 and spring 2011 semesters.  


FINDINGS OF FACT

1.  The Veteran was determined to be eligible for an increased rate of educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill-Active Duty (MGIB-AD) in accordance with 38 U.S.C.A. § 3015(d).

2.  The Veteran is in receipt of educational assistance benefits under the Post-9/11 GI Bill by virtue of having made an irrevocable election to transfer his remaining entitlement to Chapter 30 educational assistance benefits to Chapter 33 educational assistance benefits.  


CONCLUSION OF LAW

The Veteran has no legal entitlement to VA educational assistance benefits at an increased ("kicker") amount for the interval period from December 20, 2010, to January 23, 2011.  38 U.S.C.A. § 3015 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.9650 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the evidence shows that the Veteran is in receipt of Chapter 33 educational assistance benefits at the 100 percent level.  He has also been deemed to be entitled to a "kicker" in the amount of $950.00 per month.  See 38 U.S.C.A. § 3015.  According to the statement of the case (SOC), in August 2010, the Veteran made an irrevocable election to receive educational assistance under the Post-9/11 GI Bill in lieu of receiving benefits under Chapter 30 (the MGIB-AD).  That same month, the Department of Defense (DoD) verified the Veteran's eligibility for a Chapter 30 kicker.  

The issue in this case involves whether the Veteran was entitled to receive an increased amount of educational assistance benefits during the interval period between his fall 2010 and spring 2011 semesters.  At the outset, the Board notes that break or interval pay is no longer payable under any VA education benefit program, unless under an Executive Order of the President or due to an emergency situation such as a natural disaster of strike.  However, this modification to the Post-9/11 GI Bill became effective on August 1, 2011.  Notably, the time period in question in the instant case (December 19, 2010, to January 23, 2011) predates the effective date of that modification.

A review of the record shows that the Veteran was enrolled in an approved educational program from August 30, 2010, to December 18, 2010, after which it was determined that he had 32 months and 10 days of remaining eligibility for educational assistance, to include entitlement to a kicker.  Records also show that he was paid a kicker in a lump sum amount of $3,483.33 for that term, which was later reduced by $31.66 due to a decrease in credit hours.  In a letter dated on January 3, 2011, the Veteran was informed that educational assistance benefits had been awarded for the term beginning on January 24, 2011, and ending on May 13, 2011.  The Veteran was notified that as of May 13, 2011, he would have 27 months and 16 days of eligibility remaining.  The letter also indicated that the Veteran had been issued a lump sum kicker in the amount of $3,483.33 for his certified enrollment period from January to May 2011.  Other records related to the payment of benefits for that term show that as of May 13, 2011, the Veteran would have 28 months and 21 days of remaining "kicker" eligibility.  

The Veteran reports that he received an interval payment/payment of a housing allowance for the period of time that his educational institution was closed between semesters (i.e., from December 19, 2010, to January 23, 2011), but that he did not receive his kicker for this period of time.  The discrepancy in the amount of remaining eligibility as of May 13, 2011, supports the Veteran's assertion that a kicker was not paid for the interval period from December 19, 2010, to January 23, 2011.  In the SOC, the agency of original jurisdiction (AOJ) determined that the kicker payment remained denied for the interval period between the fall 2010 and spring 2011 semesters.  Citing to 38 C.F.R. § 21.9650(b), the AOJ stated that a kicker is not payable during intervals between terms.  

Concerning the payment of a Chapter 30 kicker, 38 C.F.R. § 21.9650 in effect during the applicable time period provided that "[i]f an individual is eligible for educational assistance under 38 U.S.C. chapter 33 by reason of an irrevocable election to relinquish eligibility under 38 U.S.C. chapter 30 in accordance with the provision of §21.9520 and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 38 U.S.C 3015(d), the individual remains entitled to that increase under 38 U.S.C. chapter 33.  38 C.F.R. § 21.9650(b) (2010).  The regulation went on to provide that "[t]he increase ("kicker") amount is set by the Secretary of the military department concerned, but the amount of any such increase may not exceed-- (i) $950.00 per month for full-time training; or (ii) [a] percentage of the full-time training amount under paragraph (a)(i) of this section based on the individual's rate of pursuit of training."  38 C.F.R. § 21.9650(b)(2).  The regulation further provided that "[t]he increase ("kicker") amount payable under paragraph (b) of this section will be paid to the individual as a lump sum in an amount for the entire quarter, semester, or term, as applicable, based on the monthly amount to which the individual was entitled at the time of the election of chapter 33."  Id.

In support of his argument that he should have received a kicker as part of the housing allowance paid for the interval period between the fall 2010 and spring 2011 semesters, the Veteran relies on 38 C.F.R. § 21.9650(a)(2), which provided that "[t]he increase ("kicker") amount payable under paragraph (a) of this section will only be paid to the individual as part of the monthly housing allowance if the individual is entitled to receive a monthly housing allowance under § 21.9640(b)(1)(ii) or (b)(2)(ii) for that term, quarter, or semester."  38 C.F.R. § 21.9650(a)(2) (2010).  The Board notes further that concerning interval pay, 38 C.F.R 21.9680 stated that "VA may authorize payment of the monthly housing allowance (as increased under §§ 21.9650(a) and 21.9655(a), if applicable) for an interval or for a temporary school closing that occurs within a certified enrollment period."  38 C.F.R 21.9680 (2010).  Thus, it appears that the Veteran believes that because he received his housing allowance for the interval period between the fall 2010 and spring 2011 semesters and had been deemed eligible for a kicker, that his interval pay should have been increased accordingly.

The Veteran's argument is misplaced, however, as his kicker eligibility was determined to be under Chapter 30 and not Chapter 33.  Therefore, subsection (b) of 38 C.F.R. § 21.9650 controls.  The evidence of record shows that, in accordance with 38 C.F.R. § 21.9650(b), the Veteran's kicker for both the fall 2010 and spring 2011 semesters was paid in lump sum form prior to the beginning of each semester.  The Board understands the Veteran's confusion, in that he is in receipt of educational assistance benefits under Chapter 33 by virtue of his irrevocable election for such benefits, and applicable regulations appear to suggest that interval pay, when previously available, could include the Chapter 33 kicker if the kicker was being paid as part of the monthly housing allowance.  Again, however, because the Veteran was found to be eligible for a kicker under Chapter 30 and is only in receipt of Chapter 33 educational assistance benefits by virtue of his irrevocable election, subsection (b) of 38 C.F.R. § 21.9650 controls the outcome of this case, which subsection does not allow for a kicker as part of a monthly housing allowance.  The Veteran has provided no other authority to suggest that he is entitled to the kicker as part of his interval pay and the Board can find no other provision of law that would allow for such an increased payment for the interval period between the fall 2010 and spring 2011 semesters.  For the foregoing reasons, the Board finds that, as a matter of law, the Veteran is not entitled to an increased rate of education assistance benefits for the interval period between his fall 2010 and spring 2011 semesters.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits at an increased rate under Chapter 33 for the period from December 20, 2010, to January 23, 2011, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


